Name: Commission Regulation (EEC) No 607/93 of 16 March 1993 amending Regulation (EEC) No 2453/92 concerning the list of codes for the Single Administrative Document
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  technology and technical regulations;  documentation
 Date Published: nan

 17. 3 . 93 Official Journal of the European Communities No L 65/5 COMMISSION REGULATION (EEC) No 607/93 of 16 March 1993 amending Regulation (EEC) No 2453/92 concerning the list of codes for the Single Administrative Document HAS ADOPTED THIS REGULATION : Article 1 Annex VIII to Regulation (EEC) No 2453/92 is hereby amended as shown in the Annex hereto! THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 717/91 of 21 March 1991 concerning the Single Administrative Document ('), and in particular Article 8 thereof, Whereas the list of codes relating to procedures, estab ­ lished by Commission Regulation (EEC) No 2453/92 (2), as amended by Regulation (EEC) No 3694/92 (3), should be supplemented so as to take account of subsequent developments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Single Administra ­ tive Document Committee, Article 2 This Regulation shall enter into force on the seventh day following its publications in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1993. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 78, 26. 3. 1991 , p. 1 . (2) OJ No L 249, 28 . 8 . 1992, p . 1 . 0 OJ No L 374, 22. 12. 1992, p. 37. 17. 3 . 93No L 65/6 Official Journal of the European Communities ANNEX Annex VIII to Regulation (EEC) No 2453/92 is hereby amended as follows : The text concerning box 37A, first subdivision, code 01 , is replaced by the following : *01 Free circulation of goods simultaneously redispatched in the context of trade between parts of the customs territory of the Community in which the provisions of Council Directive 77/388/EEC (*) are applicable and parts of that territory in which these provisions do not apply, or in the context of trade between the parts of that territory where these provi ­ sions do not apply. Free circulation of goods simultaneously redispatched in the context of trade between the Community and the Principa ­ lity of Andorra (**) and between the Community and the Republic of San Marino ("**). nity in which the provisions of Directive 77/388/EEC are applicable and parts of that territory in which those provi ­ sions do not apply, or in the context of trade between the parts of that territory where these provisions do not apply. Entry for home use of goods in trade between the Commu ­ nity and the Principality of Andorra and between the Community and the Republic of San Marino. 57 Transfer of goods or products under the inward processing arrangements using the suspension system (*). 62 Reintroduction with entry for home use in the context of trade between parts of the customs territory of the Commu ­ nity in which the provisions of Directive 77/388/EEC are applicable and parts of that territory in which those provi ­ sions do not apply, or in the context of trade between the parts of that territory where those provisions do not apply. Reintroducing with entry for home use in trade between the Community and the Principality of Andorra and between the Community and the Republic of San Marino. O OJ No L 145, 13. 6. 1977, p. 1 . (") Council Decision 90/680/EEC (OJ No L 374, 31 . 12. 1990, p . 13). (***) Council Decision 92/561 /EEC (OJ No L 359, 9. 12. 1992, p. 13).' The following is added to the instructions relating to the first subdivision of box 37 : '49 Entry for home use of Community goods in the context of trade between parts of the customs territory of the Commu ­ (*) Commission Regulation (EEC) No 3710/92 (OJ No L 378, 23. 12. 1992, p. 9).'